Citation Nr: 1504304	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as due to diabetes mellitus, type II.

3. Entitlement to service connection for a renal condition, to include renal cancer and renal insufficiency, to include as due to herbicide exposure, and to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, and served in the Reserves from February 1984 to January 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

This matter was remanded by the Board in March 2012.

The Veterans Benefits Management System contains a November 2014 appellate brief.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

At his September 2011 Travel Board hearing, the Veteran testified that he might be prescribed insulin to treat his service-connected diabetes mellitus, type II, as he has had adverse reactions to oral medications.  The Veteran did not indicate that he wished to pursue a claim for an increased disability rating for his service-connected diabetes mellitus, type II.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claim at a future date if he desires.

The issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) has been raised by the record in an April 2011 statement, but has not been adjudicated by the AOJ.  See also September 2011 Travel Board hearing testimony.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the Veteran's claims.

First, the evidence of record indicates the Veteran receives VA treatment for his claimed disabilities, however the only VA treatment records associated with the evidentiary record are a December 2006 audiology consultation note, and psychology notes dated from September 2007 to July 2011.  See December 2012 Veteran statement; December 2010 Dr. N.W.F. treatment note (Veteran seen at VA for hypertension and diabetes).  On remand, the AOJ should obtain all of the Veteran's VA treatment records, to include any audiometric testing results.

Hearing Loss

In the March 2012 remand, the Board instructed the AOJ to obtain August 2008 audiological data or other private treatment records regarding the Veteran's hearing loss.  Private treatment records from Dr. F.T. dated from August 2005 to September 2009 were obtained on remand.  However, the August 2008 private treatment record previously associated with the claims file which noted that audiometric testing revealed hearing loss was from a specialist at Tampa Ear, Nose & Throat Associates, Dr. P.A.  See also December 2012 Veteran statement.  On remand, the AOJ should make appropriate efforts to obtain the August 2008 audiometric testing data, as well as any other treatment records from Tampa Ear, Nose & Throat Associates, and/or Dr. P.A.

The Veteran contends that his current bilateral hearing loss is a result of his noise exposure during active duty service as a member of the infantry, as well as from serving as a firearms instructor in the Reserves.  The Veteran's in-service acoustic trauma has been conceded.  See March 2012 Board decision (granting service connection for bilateral tinnitus).  In accordance with the Board's March 2012 remand directives, the Veteran was afforded another VA audiological examination in September 2012.  The September 2012 VA examiner opined that the Veteran's hearing loss is less likely than not a result of his conceded in-service noise exposure because his hearing was within normal limits bilaterally upon separation from active duty service, and because in a 2005 report the Institute of Medicine concluded that based upon current knowledge there is no sufficient scientific basis for the existence of delayed onset hearing loss.  

First, the September 2012 VA examiner stated that the Veteran was unable to identify the onset of his tinnitus; however, as noted by the Board in its March 2012 decision and remand, the Veteran testified before the Board in September 2011 that both his hearing loss and tinnitus began during his Reserve service.  

Further, the September 2012 VA audiological examiner noted the audiometric testing data upon examination in the Veteran's service treatment records, she did not address the upward threshold shift in the Veteran's hearing, particularly in the Veteran's right ear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that in the August 2008 consultation letter, the physician at Tampa Ear, Nose & Throat Associates stated that the Veteran had "some mild hearing loss associated with his tinnitus."  As service connection for the Veteran's bilateral tinnitus has been established, on remand the AOJ should obtain an opinion as to whether the Veteran's service-connected bilateral tinnitus has caused or aggravates his bilateral hearing loss.

Finally, the Board notes that upon examination in September 2012, the Veteran's bilateral hearing loss did not meet the criteria under 38 C.F.R. § 3.385 (2014) for a disability.  However, the bilateral puretone thresholds in the Veteran's right ear were only one decibel below the threshold to qualify as a disability.  See also December 2006 VA audiology consultation note (Veteran's puretone threshold in his left ear at 4000 Hz was 40 decibels).  Therefore, the Board finds that on remand, the Veteran should be afforded another VA audiological examination to determine the current severity of his bilateral hearing loss, and to obtain an opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.

Hypertension

The Veteran contends that his current hypertension is related to his herbicide exposure during active duty service, or that it is caused or aggravated by his service-connected diabetes mellitus, type II.  See September 2011 Travel Board hearing testimony; December 2007 claim.

In the March 2012 remand, the Board instructed the AOJ to obtain an addendum opinion from the February 2009 VA examiner regarding whether the Veteran's current hypertension is caused or aggravated by the Veteran's diabetes mellitus, and instructed the examiner to provide a complete rationale for his opinion.  In September 2012, the February 2009 VA examiner provided an addendum opinion, stating that the Veteran's hypertension was neither caused nor aggravated by his service-connected diabetes mellitus, because the hypertension was "established more than a decade before [the diabetes mellitus] diagnosis was made," and the records show the Veteran's hypertension has not been under optimal control.  

However, the Veteran has testified that his hypertension was under control until he began taking medications for his service-connected diabetes mellitus, type II, at which point he began having difficulty controlling his hypertension, even with multiple medications.  See December 2012 Veteran statement; September 2011 Travel Board hearing testimony.  The Veteran further testified that as his service-connected diabetes mellitus has worsened, his hypertension has worsened as well.  See September 2011 Travel Board hearing testimony.  The VA examiner's September 2012 addendum opinion did not address the Veteran's contentions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the Board notes that although the Veteran also contends that his hypertension is related to his in-service herbicide exposure, the theory of direct service connection was not addressed by the VA examiner in February 2009 or September 2012.  On remand, the AOJ should obtain an addendum as to the nature and etiology of the Veteran's hypertension.  This opinion should include whether the Veteran's hypertension is related to his active duty service, to include in-service herbicide exposure, and whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II, to include the medications taken by the Veteran to treat the diabetes mellitus.

Renal Condition

The Veteran contends that a renal condition, to include renal cancer, was caused by or related to his herbicide exposure during active duty service.  See February 2011 Veteran statement.  The Veteran also contends that his current renal insufficiency was caused or aggravated by his service-connected diabetes mellitus, type II.  See December 2012 Veteran statement; September 2011 Travel Board hearing testimony.

First, in or about October 2008, the renal cell carcinoma in the right kidney was diagnosed.  See October 2008 diagnostic report included in Dr. F.T.'s treatment records.  In January 2009, the Veteran underwent a right partial nephrectomy performed by Dr. P.E.S.  See November 2010 Moffitt Cancer Center treatment note.  On remand, treatment records from Dr. P.E.S. regarding the Veteran's treatment for renal cell carcinoma should be obtained.

In a November 2010 letter, Dr. P.E.S. stated that there may be an association between the Veteran's in-service herbicide exposure and his renal cell carcinoma, as "some studies would suggest an association between Agent Orange exposure and subsequent malignancy development including renal cell carcinoma."  The physician went on to state, "However, clearly making a direct association between exposure to this agent to development of renal cell carcinoma...is exceedingly difficult and could not be conclusively shown."  Upon VA examination in February 2009, the VA examiner opined that the Veteran's renal cancer was not caused by or related to his service-connected diabetes mellitus, but did not address any causal relationship to the Veteran's active duty service, to include his herbicide exposure.  On remand, the AOJ should obtain an addendum opinion to address the nature and etiology of the Veteran's renal cancer.

Further, upon VA examination in February 2009, the VA examiner opined, in part, that the Veteran's renal insufficiency that would "surely be complicated" by his diabetes mellitus over time, and that his diabetes "could be playing a role."  The VA examiner added that the Veteran has two other risk factors, hypertension and renal cancer, and that all three factors more likely than not influenced his renal insufficiency.  

In accordance with the Board's March 2012 remand instructions, an addendum opinion from the February 2009 VA examiner was obtained in September 2012 in order to clarify whether the Veteran's service-connected diabetes mellitus, type II, aggravates his renal insufficiency.  In the September 2012 addendum opinion, the VA examiner stated that the Veteran's mild renal insufficiency is not aggravated by his service-connected diabetes mellitus because a November 2007 VA lab test showed a mild renal function compromise before the Veteran's diabetes mellitus type II was established.  The VA examiner reported the Veteran's diabetes mellitus, type II, as having been diagnosed in 2010.  The VA examiner also noted, "...the [V]eteran underwent [a] hemi-nephrectomy to treat his renal cancer which may potentially [have] compromised [the V]eteran's renal function."  Further, the VA examiner stated, "It is well known in medical literatures [sic] that [a prolonged] history and poorly controlled [hypertension] can significantly compromised [sic] renal function."

First, the Board notes that the Veteran's private treatment records from Dr. F.T. include an April 2006 treatment note with a diagnosis of diabetes, as well as a November 2007 treatment note in which Dr. F.T. notes that the Veteran is considered diabetic, and that VA started the Veteran on a prescription medication for his diabetes.  See also December 2012 Veteran statement (treatment records from Dr. F.T. dated from 2003 to 2006 are unavailable).  Therefore the VA examiner's notation in the September 2012 addendum opinion that the Veteran was not diagnosed with diabetes until 2010, after his renal insufficiency was noted, is incorrect.  

Further, the September 2012 addendum opinion's rationale appears to explain why the VA examiner is of the opinion that the Veteran's service-connected diabetes mellitus did not cause the Veteran's renal insufficiency, again noting that other risk factors for developing a renal insufficiency are present, including the Veteran's hypertension and renal cancer.  However, the VA examiner did not adequately address whether the Veteran's current service-connected diabetes mellitus aggravates his renal insufficiency, as argued by the Veteran and as alluded to in the February 2009 VA examination report.  Again, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should obtain an addendum medical opinion to address whether the Veteran's renal insufficiency is aggravated by his service-connected diabetes mellitus, type II.  As medical opinions are also requested regarding the Veteran's hypertension and renal cancer, the AOJ should also obtain an addendum opinion regarding any relationship between the Veteran's hypertension and/or renal cancer and his current renal insufficiency.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all scanned audiometric testing results.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private treatment related to his bilateral hearing loss, his renal condition, and his hypertension.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include the August 2008 audiometric testing data and any other treatment records from Tampa Ear, Nose & Throat Associates and/or Dr. P.A., as well as all treatment records from Dr. P.E.S. regarding the Veteran's renal cell carcinoma.  Any pertinent outstanding private treatment records from the Veteran's private primary care physician, Dr. N.W.F. and/or at University Medical Care should also be obtained.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should note that the Veteran's in-service acoustic trauma has been conceded.  See March 2012 Board decision (granting service connection for tinnitus).

The examiner should comment upon upward threshold shifts in the Veteran's hearing upon examination, to include upon examination during active duty and Reserve service, particularly in the Veteran's right ear.  See November 1992 Reserve examination report; January 1989 Reserve examination report; December 1983 Reserve enlistment examination report; October 1971 active duty separation examination report; January 1970 induction examination report.

The examiner should also specifically address the Veteran's contention that he has experienced hearing loss since his Reserve service.  See September 2011 Travel Board hearing testimony.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was caused by his service-connected bilateral tinnitus?

The examiner should address the August 2008 Tampa Ear, Nose & Throat Associates consultation letter stating that the Veteran's hearing loss is associated with his tinnitus.  The examiner should also address the Veteran's testimony that he first noticed both his tinnitus and the hearing loss during his Reserve service.  See September 2011 Travel Board hearing testimony.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss is aggravated by his service-connected bilateral tinnitus?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriate VA to determine the nature and etiology of the Veteran's current hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not that the Veteran's hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, to include his herbicide exposure?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II, to include his diabetes medications?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The examiner should specifically address the Veteran's contention that his hypertension became uncontrollable after he began taking medication for his diabetes mellitus, and that as his diabetes has worsened, his hypertension has also worsened.  See December 2012 Veteran statement; September 2011 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5. After #1, #2, and #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriate VA to determine the nature and etiology of the Veteran's renal conditions, to include renal cancer and renal insufficiency.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not that the Veteran's renal cancer was either incurred in, or is otherwise related to, the Veteran's active duty service, to include his herbicide exposure?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should specifically address the November 2010 letter by Dr. P.E.S., who performed the Veteran's right partial nephrectomy, which stated that there may be an association between the Veteran's in-service herbicide exposure and his renal cell carcinoma, as "some studies would suggest an association between Agent Orange exposure and subsequent malignancy development including renal cell carcinoma."

b) Is it at least as likely as not that the Veteran's current renal insufficiency was caused by his service-connected diabetes mellitus, type II?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should note that the Veteran's diabetes mellitus was diagnosed at least as early as April 2006.  See April 2006 Dr. F.T. treatment note.  

The examiner should specifically address the Veteran's contention that he did not suffer from renal sufficiency until after he was diagnosed with, and started on medication for, his diabetes mellitus, and that according to medical literature diabetes is a leading cause of renal insufficiency.  See December 2012 Veteran statement; September 2011 Travel Board hearing testimony.

c) Is it at least as likely as not that the Veteran's renal insufficiency is aggravated by his service-connected diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

To be clear, the Board is requesting that the examiner opine as to whether there is at least a 50 percent likelihood that the Veteran's service-connected diabetes mellitus, type II, causes a permanent worsening of his renal insufficiency.

The examiner should comment upon the February 2009 VA examiner's statement that the Veteran's renal insufficiency would "surely be complicated" by his diabetes mellitus over time, and that his diabetes "could be playing a role." 

The examiner should specifically address the Veteran's contention that after his January 2009 surgery for his renal cancer, he has continued to suffer with renal insufficiency specifically due to his diabetes mellitus.  See September 2011 Travel Board hearing testimony.

If, in accordance with directive #4 above, a VA examiner determines that the Veteran's hypertension is at least as likely as not aggravated by his service-connected diabetes mellitus, and/or the current VA examiner determines that the Veteran's renal cancer is related to his active duty service, then the current VA examiner is asked to respond to the following inquiries:

d) Is it at least as likely as not that the Veteran's current renal insufficiency was caused by his hypertension, his renal cancer, and/or the combination of his renal cancer and/or hypertension with his service-connected diabetes mellitus?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should comment upon the February 2009 and September 2012 VA examiner opinions that hypertension, diabetes, and the Veteran's renal cancer surgery are all risk factors for his development of renal insufficiency.  

e) Is it at least as likely as not that the Veteran's renal insufficiency is aggravated by his hypertension, renal cancer, and/or the combination of his hypertension and/or renal cancer with his service-connected diabetes mellitus?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

